Ought the sheriff to be held liable to pay to the plaintiff the money collected by him, in United States currency ? *405True, the excuse which he offers is hardly sufficient to saddle the plaintiff with the loss of the dfebt by the 'depreciation of the currency. But our judgment is, that the Court ought to have left it to a jury to have decided what the Confederate money, under ■ all the circumstances, was worth -at the time, in available currency, and in the spirit of the ordinance of the Convention passed for the purpurpose of adjusting equities between parties situated as these are; and such are the instructions which the Judge should submit to the jury, when the case is referred to them. We know full well, that the letter of that ordinance only applies to contracts made between June, 1861, and June, 1865; but we doubt not it will receive, as it ought to do, a much broader signification.
Judgment reversed.